Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term properly remitted the award to the arbitration panel for correction of mathematical calculations and clarification of job classifications (see, e.g., Matter of Jolson [Forest Labs.], 15 AD2d 901; Matter of Canestrari v Uniform Firefighters, 15 PERB 7530; Caso v Coffey, 8 PERB 7514). Its order should, however, be modified to direct that, in addition to specifying the particular job classification into which each fire fighter falls, the panel set forth a detailed classification of all fire fighter positions existing at the time of the award and the new corresponding salaries for each position under the award. Such a clarification is necessary to effectuate intelligent judicial review of the award. (Appeals from order of Supreme Court, Steuben County, Purple, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.